DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 41-44 and 46-52 are pending in the instant application; claims 47-49 withdrawn as being directed to a non-elected invention are now rejoined; claims 41-44 and 46-52 are the allowable subject matter of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 was filed after the mailing date of the application on November 21, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Claim Rejections - 35 USC § 112 - Withdrawn

Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Applicant has persuasively argued that the recitation does not render the claim indefinite in light of the specification. Applicant has pointed to the specification of the published US 2019/0091212 ([0066]) that indicates what is defined by an effective temperature for storage, which even provides a range of temperature. Subsequent to persuasive arguments the rejection is withdrawn.

Claim Rejections - 35 USC § 103 - Withdrawn
Claims 41-44, 46 and 50-52 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson et al. (US 5,739,152) is withdrawn.

Applicant has persuasively argued that the prior art does not render the instantly claimed process obvious. Applicant has pointed to the distinct requirement of the pH range being 6 to 8.8 providing enhanced stability with degradant at 1.5% or less. Applicant submits evidence (Exhibit A) that demonstrated that previous studies indicated that a pH of 6.1 or higher generally would increase degradation having at least 4% degradant for clevidipine. Therefore, having the pH at the claimed range is distinct from the prior art. Subsequent to persuasive arguments, the rejection is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 41-44 and 46-52 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629

/TORI STRONG/Examiner, Art Unit 1629